



COUR DAPPEL DE LONTARIO

RÉFÉRENCE: R. c. Alexis, 2020 ONCA 112

DATE: 20200211

DOSSIER: C62286

Les Juges Rouleau, Benotto et
    Harvison Young

ENTRE

Sa Majesté la reine

intimée

et

Max Alexis

Appelant

Max Alexis en personne

Vallery Bayly pour lintimée

Date de laudience : le 7
    février 2020

En appel de la condamnation prononcée le
    30 octobre 2013 et de la peine imposée le 6 juin 2016 par le juge Robert Smith de
    la Cour supérieure de justice.

INSCRIPTION AU CAHIER DAPPEL

[1]

Lappelant interjette appel. Il maintient que
    son avocat ne la pas bien représenté au procès. En particulier,

1.

lavocat na pas avisé la cour quil nétait pas en mesure de subir
    son procès;

2.

lavocat na pas présenté la preuve quil était hospitalisé pour une
    période et naurait pas pu participé à la fraude et;

3.

lavocat na pas entrepris les enquêtes nécessaires pour présenter
    une défense aux accusations.

[2]

Nous rejetons ces moyens dappel. Laffidavit
    déposé par lavocat en réponse à ces allégations adresse chacun de ces points
    et, à notre avis, démontre quil ny a pas eu négligence de sa part. Selon
    notre lecture de laffidavit et notre revu du dossier, lappelant na pas
    établi que laffidavit de lavocat nest pas digne de foi. Cet affidavit est
    donc une réponse complète.

[3]

Lappel est rejeté.


